Title: To George Washington from Nathanael Greene, 12 December 1782
From: Greene, Nathanael
To: Washington, George


                        Dear Sir

                            Head quarters Decemr 12th 1782
                        
                        I have taken the liberty to inclose to your Excellencys care a number of family letters from Mrs Greene and
                            my self to our friends in Rhode Island; the whole under cover to Governor Greene. I am not informed whether letters go to
                            the Governors free from postage. If they do not, I beg you will be kind enough to give them a private conveyance by the
                            first safe opportunity. I should not have taken this liberty or given you this trouble; but from your assurances that it
                            would always give you pleasure to oblige me in this way. Mrs Greene is in pretty good health and
                            desires me to present her very affectionate compliments to you and Mrs Washington to whom you will please to add mine
                            also.
                        Our struggles I hope are near at an end in this country. They have been long and severe; but the issue draws
                            a pleasing shade over all the disagreeable parts. It appears by the Parliamentary register the enemy had upwards of 18000
                            Men in the southern department last year; besides tory Militia and Negroes which amounted to not less than four thousand.
                            To oppose to this the Marquis and my self had about 5000 troops and occasional aids of Militia; but their numbers were
                            small and those badly armed. This was before your Excellency arrived in Virginia. When we fought the battle of Eutaw the
                            enemy had by their own returns fit for duty in Charlestown and in their advance Army 6700 Men fit for duty besides the Militia and not
                            less than 2000 of these. Our force amounted to no more than 1500 regular troops horse & foot and about 500
                            Militia. It is hardly credible and yet it is strictly true one half the enemies force if it had been properly employed was
                            sufficent to have driven us out of the Southern States.
                        I hope the enemy will be gone to day and once more give freedom and ease to this part of the Country. What
                            will be their future plan of operation is difficult to conceive of. I wish our affairs in matters of finance were in as
                            flattering a train as our Military operations are. The conflict of last campaign has produced the repose of this without
                            which I know not what we should have done. I am dear Sir with respect & affection Your most obedt humble Sert
                        
                            N. Greene
                        
                    